Case 3:08-cr-00059-DCB-LRA Document 29 Filed 12/08/20 Page 1 of 1

Probation Form No. 35

Report and Order Terminating
(12/2016)

Probation
or Supervised Release
Before Original Expiration Date

 

United States District Court
for the
Southern District of Mississippi

United States of America
Versus Criminal Case: 3:08CR00059-001

Jerry D Smith

On December 2, 2008 this defendant was placed on Supervised Release for five years. The defendant has
complied with the court’s restrictions and no longer needs supervision. I recommend that this person be
discharged from Supervised Release.

Respectfully submitted:

bs Pte

Pat Brewster
United States Probation Officer

Order of Discharge

On the probation officer’s recommendation, the defendant is discharged from Supervised Release, and these
proceedings are terminated.

Signed Deembett] D2 " at Natchez, Mississippi.

c

—
_ NSiciNs C.J pene bsBibe
David C. Bramlette

Senior United States District Judge
